DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice of Allowance

Applicants Response to Non-Final Office Action
Applicants response dated 10 June 2022 to the Non-Final Office Action dated 17 March 2022 is acknowledged.  

Terminal Disclaimer
The terminal disclaimer filed on 10 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent numbers 10,428,066; 10,065,954; 9,676,769 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of the Claims
Claims 19-22, 24, 27, 33 and 36-48 are allowed. 
Claims 1-18, 23, 25-26, 28-32 and 34-35 were cancelled by the Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The objection to the title / specification and the non-statutory double patenting rejections, set forth in the previous office action, are clearly overcome in view of the present amendment to the specification / title and the terminal disclaimer.  
The claims were not previously rejected over the prior art.  The claimed method of use requires a compound according to the genus of formula (I).  The parent application 14/208,056 issued as US 9,428,498, which claims compounds according to a genus which fully encompasses those required by the present method.  The present claims are therefore allowable over the prior art for at least the same reasons, since compounds within the scope of the allowed genus are a required claim element.
No other issues remain to be resolved.  The application is in condition for allowance.

Conclusion
	Claims 19-22, 24, 27, 33 and 36-48 (renumbered claims 1-20) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625